Missouri Court of Appeals
                              Southern District



FEBRUARY 10, 2016
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33903

     Re:   IN RE THE MATTER OF:
           A.P.L.M., a minor child, by her Next Friend
           K.S.E.M., and K.S.E.M., individually and
           as Next Friend for A.P.L.M.,
           Petitioner-Appellant,
           vs.
           M.L.F.,
           Respondent-Respondent.


THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33761

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           TIMOTHY S. WILLIAMS,
           Defendant-Appellant.